PER CURIAM.
Defendant husband appeals from a final decree of divorce, complaining of an award to the wife of a special equity in the marital domicile of the parties and of the amount awarded the wife for alimony and attorney’s fees. The record contains substantial competent evidence to sustain the trial court’s finding of a special equity in favor of the wife, Sharpe v. Sharpe, Fla.App.1967, 202 So.2d 822. Likewise, there is a substantial evidentiary basis for the award of alimony and attorney’s fees to the wife and there being no showing that the trial court abused its discretion in regard to these items, they will not be disturbed on appeal. Bencomo v. Bencomo, Fla.App. *6971967, 195 So.2d 874; Farr v. Farr, Fla.App.1964, 164 So.2d 890.
Affirmed.
CROSS, C. J., and OWEN, J., and Mac-MILLAN, HUGH, Associate Judge, concur.